



SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS


This Settlement Agreement and Release of All Claims (hereinafter “Agreement”) is
entered into by and between Francois Delepine (hereinafter “Employee”) and
Trimble Navigation Limited (hereinafter the “Company”) as of this 14th day of
March, 2016. In consideration of the covenants set forth below and other good
and valuable consideration, receipt of which is hereby acknowledged, and to
avoid unnecessary litigation, the parties agree to settle the disputes between
them as follows:
1.    The parties stipulate that:
a.
Employee was employed by the Company through March 14, 2016.

b.
Employee’s employment with the Company is being terminated by the Company
without Cause (as defined in that certain Executive Severance Agreement (the
“Severance Agreement”) by and between Employee and the Company).

c.
Employee has not filed, and has not assisted any third party in filing, any
action (including but not limited to civil and administrative claims and
actions) against the Company, or any of its past or present officers, directors,
employees, shareholders, agents, predecessors, successors, representatives,
suppliers, or affiliated companies (hereinafter referred to collectively as “the
Releasees”).

d.
Employee represents and agrees that Employee has been paid all compensation
earned and due to Employee as of Employee’s last day of work including, but not
limited to, all accrued but unused vacation/PTO.

e.
Employee and the Company each desire to compromise, settle, discharge and
release in full any and all rights, claims and actions whatsoever that Employee
has or may have against the Releasees arising out of Employee’s employment by
the Company and/or the termination of Employee’s employment, through action of
law, statute, or contract, up to and including the date of this Agreement.

2.
Upon Employee’s execution of this Agreement, Employee shall deliver an original
signed copy of the Agreement to the Company, along with any and all property
owned by the Company that is within Employee’s possession, including, but not
limited to, computers, technical resources, programs, computer files and
paperwork. Employee also agrees that Employee will provide any and all lists of
passwords and access information to the Company, including copies, and that he
or she will retain none of the same.

3.
a.    No later than May 18, 2016, provided that Employee has completed the
actions required in Paragraph 2, but not before the expiration of Employee’s
seven-day revocation period, the Company promises to pay the Severance
Consideration as defined in the Severance Agreement (other than accrued but
unpaid PTO, if any, which shall be paid upon the Termination Date), less
deductions required by law, and cause the accelerated vesting contemplated under
Section 3 of the Severance Agreement. For the avoidance of doubt, the items of
Severance Compensation (other than accrued but unpaid PTO, if any) and the
amount of and the number of shares subject to acceleration are set forth in
Exhibit A.



1



--------------------------------------------------------------------------------





b.
The consideration provided in this Paragraph 3 to Employee is given in
accordance with the following understanding and agreement of the parties:

(i)
The parties agree that the consideration paid to Employee and accelerated
vesting of Executive’s Initial Equity Award (as defined in the Severance
Agreement) under this Paragraph 3 shall constitute full and complete settlement
of all claims of whatever kind that have been or could be made by Employee
against any of the Releasees, without regard to whether such claims are based on
an alleged breach of an obligation or duty arising from contract, tort, or
statute.

(ii)
Employee acknowledges and agrees that the Releasees have made no representations
to Employee regarding the tax consequences of any consideration received by
Employee pursuant to this Agreement. Employee agrees to pay federal and state
taxes, if any, that are required by law to be paid by Employee with respect to
this settlement. Employee further agrees to indemnify, defend and hold the
Releasees harmless from any claims, demands, judgments or recoveries by any
governmental entity against the Releasees for any amounts claimed due on account
of this Agreement based on or because of actions or omissions by Employee or
pursuant to claims made under any federal or state tax laws based on or because
of actions or omissions by Employee, and any costs, expenses or damages
sustained by the Releasees by reason of any such claims, including any amounts
paid by the Releasees as taxes, attorneys’ fees, deficiencies, levies,
assessments, fines, penalties, interest or otherwise.

(iii)
Employee agrees that the consideration delivered under this Paragraph 3 shall
constitute the entire amount of consideration provided to Employee under this
Agreement and that Employee will not seek any further compensation for any other
claimed damage, cost or attorneys’ fees in connection with the matters
encompassed by this Agreement, except for the consideration provided for under
the consulting agreement dated March 14, 2016 between the Executive and the
Company. This consideration paid by the Company is solely consideration for this
Agreement to which Employee is not otherwise entitled.

4.
In consideration for the Company’s promise to deliver the consideration
described above, Employee agrees to and hereby does irrevocably waive and
release the Releasees from any and all claims, charges, demands, obligations,
damages, liabilities or causes of action of any kind whatsoever (hereinafter
“Claims”), whether known or unknown, suspected or unsuspected, that Employee has
or may have against them by reason of any act, omission, transaction or event
occurring up to and including the date of this Agreement, including, without
limitation, any act, omission, transaction or event related to or arising out of
Employee’s employment with the Company or termination of that employment,
without regard to whether such Claims are based on alleged breach of an
obligation or duty arising in contract or tort, any alleged unlawful act (under
the California Labor Code, the California Business & Professions Code, the
California Constitution, local ordinances, or other state or federal statutes),
or any other claim regardless of the forum in which it might be brought. It is
expressly understood and agreed by Employee that this waiver and release
includes, but is not limited to, any and all rights or Claims that arise under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Worker Adjustment and Retraining Act, or any state



2

--------------------------------------------------------------------------------





or local laws including but not limited to the California Fair Employment and
Housing Act and the California Family Rights Act; as well as any and all Claims
arising under the Employee Retirement Income Security Act of 1974, up to the
effective date of this Agreement but not thereafter. Nothing in this Agreement
shall be construed to prohibit Employee from filing (a) a charge or complaint,
including a challenge to the validity of this Agreement, with the Equal
Employment Opportunity Commission or participating in any investigation or
proceeding by the Equal Employment Opportunity Commission (b) filing a claim for
indemnification from the Company pursuant to any indemnification or other
agreement agreement with the Company or otherwise or (c) being eligible for
coverage under any D&O or other similar insurance policy maintained by the
Company,
5.
Employee understands and agrees that Employee’s release of Claims described in
this Agreement includes (but is not limited to) a waiver of Employee’s rights
and Claims arising under the Age Discrimination in Employment Act of 1967
(ADEA). Employee understands and agrees that Employee has the right not to
execute this Agreement without first having considered it for a full twenty-one
(21) days from receipt of the Agreement. Employee agrees that Employee may sign
this Agreement without waiting the full twenty-one (21) days and that, if
Employee has done so, Employee’s decision to do so has been knowing and
voluntary, and not induced through fraud, misrepresentation, a threat to
withdraw or alter the offer prior to the expiration of the twenty-one (21) day
period, or the provision of different terms to employees who sign any release
prior to the expiration of the twenty-one (21) day period. Employee did not
execute this Agreement without first being advised in writing to consult an
attorney of Employee’s choice. Employee further understands and agrees that
Employee:

a.
Has had the full aforementioned twenty-one (21) day period within which to
consider this Agreement before executing it and, if Employee has waived the full
period, the waiver has been knowing and voluntary as described above;

b.
Has carefully read and fully understands all of the provisions of this
Agreement;

c.
Has at all times during the course of negotiation and execution of this
Agreement been advised by an attorney or has had adequate opportunity to consult
counsel of Employee’s choice concerning the terms of this Agreement. Employee
was advised and is hereby advised in writing to consult with counsel of
Employee’s choice prior to entering into this Agreement;

d.
Is, through this Agreement, releasing the Releasees from any and all Claims that
Employee has or may have against them;

e.
Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

f.
Knowingly and voluntarily intends to be legally bound by the same;

g.
Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement and has been and is hereby advised in writing that this Agreement
shall not become effective or enforceable until the revocation period has
expired (the day after such revocation period has expired, the “Effective
Date”); and



3

--------------------------------------------------------------------------------





h.
Understands that rights or Claims under the Age Discrimination in Employment Act
of 1967 that may arise after the date this Agreement is executed are not waived.

6.
This Agreement is a full and final compromise and settlement and a general
release by Employee that includes all unknown and unanticipated damages or
injuries, to property or person, by reason of any act, omission, transaction or
event occurring up to and including the date of this Agreement, including,
without limitation, any act, omission, transaction or event related to or
arising out of Employee’s employment with the Company or termination of that
employment. Employee waives all rights or benefits that Employee may now or in
the future have under the terms of Section 1542 of the California Civil Code,
which Employee has had an opportunity to review with counsel of Employee’s
choice and which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 

This waiver is not a mere recital, but is a known waiver of rights and benefits.
This is a bargained-for provision of this Agreement and is further consideration
for the covenants and conditions contained herein.
7.
Employee acknowledges and agrees that in the course of Employee’s employment
with the Company, Employee has had access to and/or made use of certain
confidential information relating to the business activities of the Company.
Such confidential information includes, but is not limited to, the Company’s
practices and processes in managing its human resources such as recruiting,
retention, compensation and training; the Company’s business strategies
including marketing and distribution; financial results; pricing data; key
persons to contact with regard to customer accounts and customer needs; market
surveys and research data; and contractual agreements between the Company and
customers, distributors and other persons or entities, compilations of
information and records that are owned by the Company and are regularly used in
the operation of the Company’s business and other information that is kept
confidential by the Company.

a.
Employee agrees that Employee will continue to abide by any written agreements
concerning the use and protection of confidential and proprietary information,
which are incorporated herein by reference, and that this Agreement does not
extinguish any such written agreements. Employee agrees that Employee will not
disclose any such confidential information, directly or indirectly, or use any
of it in any way whatsoever.

b.
Employee further represents and agrees that all files, computer programs,
records, documents, lists, specifications, and similar items relating to the
business activities of the Company, including any and all copies, whether
prepared by Employee or otherwise coming into Employee’s possession, custody or
control, are property of the Company and have been or will be returned
immediately by Employee to the Company and that Employee will not remove from
the premises of the Company any such property or



4

--------------------------------------------------------------------------------





information. Notwithstanding the above, Employee shall retain his Company
provided computer during the period he is providing services to the Company as
an employee, consultant or otherwise.
8.
Employee expressly agrees that Employee will bring no new or further proceedings
against the Company before any court or administrative tribunal or any other
forum whatsoever by reason of any claim, liability or cause of action, whether
known or unknown, suspected or unsuspected, arising out of Employee’s employment
or termination of that employment, or any other act, omission or transaction by
the Company, occurring up to and including the Effective Date of this Agreement.

9.
This Agreement and compliance with this Agreement shall not constitute or be
construed as an admission by the Company or the Releasees of any wrongdoing or
liability of any kind, or an admission of any violation of the rights of
Employee, or any person, or violation of any order, law, statute, duty or
contract whatsoever, or that Employee was or is entitled to any amounts or
relief demanded by him.

10.
Each party shall bear its own costs and attorney’s fees associated with the
process leading to this Agreement.

11.
Should any part of this Agreement be declared or determined by a court of
competent jurisdiction to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining parts shall not be affected
thereby, and said illegal, invalid or unenforceable part shall be deemed not to
be a part of this Agreement.

12.
Each party acknowledges that it has had an adequate opportunity to review the
terms of this Agreement with counsel. The parties agree that this Agreement
shall be interpreted in accordance with the law of the State of California,
excluding its choice of law rules. The parties further agree that this Agreement
shall be interpreted in accordance with the plain meaning of its terms and not
strictly for or against either party.

13.
Employee agrees that in executing this Agreement Employee does not rely and has
not relied on any representation or statement made other than those specifically
set forth in this written Agreement. The parties agree that this Agreement
constitutes the entire agreement between Employee and the Company and supersedes
any and all prior agreements or understandings, written or oral, between them
and that any other agreement between the parties shall be, and hereby is, deemed
terminated, except as provided in Paragraph 7.a, and except for the consulting
agreement dated March 14, 2016 between the Executive and the Company.

14.
This Agreement shall be binding upon the parties hereto and, as applicable, upon
their heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns. Employee expressly warrants that Employee has not transferred to any
person or entity any rights, causes of action, or Claims released by this
Agreement.

15.
This Agreement is offered by the Company on March 14, 2016 and shall remain
available, unless otherwise rejected by the Employee or revoked by the Company,
until no later than 5:00 p.m. Pacific Time (2:00 p.m. Eastern Time) on April 5,
2016, which is not less than twenty-one (21) days following the date this
Agreement is offered. Employee may accept



5

--------------------------------------------------------------------------------





the offer only by returning an executed copy of this Agreement to the Company
and by completing the other conditions specified in Paragraph 2 above. If the
Agreement is not accepted by Employee before the date and time specified, the
offer shall be deemed rejected and shall be revoked by the Company.
16
The parties, having read all of the foregoing, having been advised by or having
had adequate opportunity to consult with counsel, and having understood and
agreed to the terms and conditions of this Settlement Agreement and Release of
All Claims, do hereby voluntarily execute said Agreement by affixing their
signatures hereto.

[Signature page follows.]


 
 
 
 
 
Dated:
3/14/2016
 
/s/
Francois Delepine
 
 
 
 
Francois Delepine
 
 
 
 
 
 
 
For Trimble Navigation Limited
 
 
 
 
 
Dated:
3/14/2016
 
/s/
James Kirkland
 
 
 
By:
James Kirkland
 
 
 
Its:
Vice President
 
 
 
 
 





[Signature Page to Settlement Agreement and Release of All Claims]


6

--------------------------------------------------------------------------------







Exhibit A


Severance Consideration
Annual base salary: $425,000
Target bonus amount: $340,000
COBRA reimbursement amount: $ 21,926.16 (the sum of the monthly COBRA rates for
medical (Healthsaver Plan) - $1,667.30, dental (PPO) - $142.25, and vision - $
17.63, multiplied by twelve).
Accelerated vesting
61,086 shares of unvested 64,030 shares under Initial Equity Award




7